           Case 2:20-cv-02267-RFB-NJK Document 11 Filed 01/25/21 Page 1 of 1




 1
 2
 3
 4
 5                             UNITED STATES DISTRICT COURT
 6                                     DISTRICT OF NEVADA
 7
     JAMES ROOT,
 8                                                         Case No.: 2:20-cv-02267-RFB-NJK
            Plaintiff(s),
 9                                                                      ORDER
     v.
10                                                                   [Docket No. 10]
     AMERICAN EXPRESS NATIONAL
11   BANK, et al.,
12          Defendant(s).
13         Pending before the Court is a stipulation to extend by 30 days the deadline for American
14 Express National Bank to respond to the complaint. Docket No. 10. The reason provided for the
15 request is that recently retained counsel requires more time to investigate and prepare a response.
16 See id. at 1-2. Such reasoning suffices in this case for a 14-day extension. Accordingly, the
17 stipulation to extend is GRANTED in part and DENIED in part. The deadline for American
18 Express National Bank to respond to the complaint is EXTENDED to February 12, 2021.
19         IT IS SO ORDERED.
20         Dated: January 25, 2021
21                                                              ______________________________
                                                                Nancy J. Koppe
22                                                              United States Magistrate Judge
23
24
25
26
27
28

                                                    1
